UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

LAUREN WEINGARTEN,

                 Plaintiff,

        -v-                                                            No. 20-CV-2598-LTS-KNF

CBS and MATT DeROSS,

                 Defendants.

-------------------------------------------------------x

                                                           ORDER

        WHEREAS, this action was commenced by the filing of a Complaint on March 30, 2020;
and

        WHEREAS, the Court has reviewed such Complaint to ascertain the basis for assertion of
subject matter jurisdiction in this court; and

        WHEREAS, such Complaint asserts that the Court has jurisdiction based on diversity of
citizenship (28 U.S.C. § 1332), but the Complaint omits allegations concerning (i) the corporate
form and state of incorporation, if applicable, of defendant CBS, (ii) the state citizenship of
plaintiff Weingarten and (iii) the state citizenship of defendant DeRoss; and

        WHEREAS, for purposes of diversity jurisdiction, “a statement of the parties’ residence
is insufficient to establish their citizenship,” Leveraged Leasing Admin. Corp. v. PacifiCorp
Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996) (citation omitted); see also Owen Equip. & Erection
Co. v. Kroger, 437 U.S. 365, 373-74 (1978); Reynolds v. Wohl, 332 F. Supp. 2d 653, 656-57
(S.D.N.Y. 2004); and

        WHEREAS, for purposes of diversity jurisdiction, the citizenship of an artificial business
entity other than a corporation is determined by reference to the citizenship of its members, see
C.T. Carden v. Arkoma Associates, 494 U.S. 185 (1990); E.R. Squibb & Sons v. Accident &
Cas. Ins. Co., 160 F.3d 925 (2d Cir. 1998); Keith v. Black Diamond Advisors, Inc., 48 F. Supp.
2d 326 (S.D.N.Y. 1999), and “a corporation shall be deemed to be a citizen of any State by
which it has been incorporated and of the State where it has its principal place of business,” 28
U.S.C. section 1332(c)(1); and

        WHEREAS, “‘subject matter jurisdiction is an unwaivable sine qua non for the exercise
of federal judicial power,’” E.R. Squibb & Sons v. Accident & Cas. Ins. Co., 160 F.3d 925, 929
(2d Cir. 1998) (citation omitted), and Rule 12(h)(3) of the Federal Rules of Civil Procedure
provides that “If the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action;” it is hereby

WEINGARTEN BUSDIVJUR.DOCX                                  VERSION APRIL 3, 2020                    1
        ORDERED, that plaintiff shall, no later than Friday, April 17, 2020, file and serve a
Supplement to the Complaint containing allegations sufficient to demonstrate a basis for subject
matter jurisdiction in this Court or otherwise show cause in writing as to why this case should
not be dismissed for lack of subject matter jurisdiction.

       SO ORDERED.

Dated: New York, New York
       April 3, 2020


                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




WEINGARTEN BUSDIVJUR.DOCX                       VERSION APRIL 3, 2020                              2
